NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 7 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30039

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00133-RRB

 v.
                                                MEMORANDUM*
DANNY RAY LOWE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                Ralph R. Beistline, Senior District Judge, Presiding

                    Argued and Submitted November 19, 2020
                              Seattle, Washington

Before: GOULD and FRIEDLAND, Circuit Judges, and OTAKE,** District Judge.

      Danny Ray Lowe appeals from the district court’s judgment and sentence

following a trial where the jury convicted him on two counts of attempted sex

trafficking of a minor and two counts of attempted enticement of a minor to engage

in prostitution or any sexual activity for which a person can be charged with a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jill A. Otake, United States District Judge for the
District of Hawaii, sitting by designation.
criminal offense. As the parties are familiar with the facts, we do not recount them

here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm Lowe’s

conviction and sentence, but remand the case to the district court for correction of

the judgment.

       Lowe argues that two law enforcement witnesses engaged in vouching when

they testified at trial about their task force’s practice of reviewing undercover

officers’ text messages in order to avoid entrapping potential suspects. He also

contends that one of these witnesses violated Federal Rule of Evidence 704(b)’s

prohibition against presenting expert testimony as to whether the defendant had a

mental state that is an element of a crime or defense. These arguments relate to the

negation of Lowe’s entrapment defense, which required the government to prove

either that Lowe was predisposed to commit the crimes or that a government agent

did not induce him to commit the crimes. See United States v. Cortes, 757 F.3d

850, 858 (9th Cir. 2014).

       We review for plain error because Lowe failed to object to the pertinent

testimony at trial. See United States v. Pino-Noriega, 189 F.3d 1089, 1097

(9th Cir. 1999). “Under plain error review, a defendant ‘must show (1) an error,

(2) that is plain, (3) that affects substantial rights, and (4) that seriously affects the

fairness, integrity, or public reputation of judicial proceedings.’” United States v.

Zalapa, 509 F.3d 1060, 1064 (9th Cir. 2007) (citation omitted). We do not reach


                                             2
the question of whether the testimony constituted vouching or impermissible

expert testimony because even assuming it did, such error did not affect Lowe’s

substantial rights, nor did it seriously affect the fairness, integrity, or public

reputation of the proceeding. It is clear from the non-testimonial record that Lowe

was not entrapped because he was not induced to commit the crimes: the

undercover task force officer offered him numerous opportunities to cease

communications, but Lowe nonetheless repeatedly tried to schedule meetings with

the fictional victims.

      Lowe also challenges the sufficiency of the evidence for his conviction

under Count 1 for violating 18 U.S.C. § 1591(b)(1), arguing there was insufficient

evidence for any rational juror to conclude beyond a reasonable doubt that he

believed that one of the fictitious victims was under fourteen years old. A

reviewing court must “determine whether ‘after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” United States v.

Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (en banc) (emphasis in original)

(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Looking at the evidence

in the light most favorable to the prosecution, a reasonable juror could have




                                            3
inferred that Lowe believed (or at least acted in reckless disregard1 of the fact that)

one of the fictional victims was still thirteen years old when Lowe arrived at the

designated motel on September 12, 2017. Specifically, the undercover officer

informed Lowe in March and April of 2017 that the girl was thirteen years old and

described the girl and her sister on the day of Lowe’s arrest as “look[ing] like

pretty . . . 13–14 yr olds.”

      While Lowe’s sufficiency of the evidence challenge fails, Lowe correctly

points out that the judgment listed the offense in Count 2 as a violation of 18

U.S.C. § 1591(b)(1), not of subsection (b)(2). The jury did not make any finding

that the victim identified in Count 2 was below the age of fourteen, and the

government took the position at trial that Count 2 charged a violation of subsection

(b)(2). We therefore remand to the district court for correction of the judgment as

to Count 2. See United States v. Maria-Gonzalez, 268 F.3d 664, 671 (9th Cir.

2001).

      Lowe argues that his separate convictions for each of the two fictitious

victims violated the Fifth Amendment’s double jeopardy clause. Lowe contends



1
  The jury instructions and verdict form in this case did not reflect the correct
mens rea of knowledge or reckless disregard for Counts 1 and 2. See 18 U.S.C. §
1591. However, we evaluate a sufficiency of the evidence claim based on the
elements of the crime charged even when the jury instructions erroneously
increased the Government’s burden. See Musacchio v. United States, 136 S. Ct.
709, 715 (2016).

                                           4
that his conduct constituted, at most, one violation of Sections 1591 and 1594

(which punishes attempted violations of Section 1591) and one violation of Section

2422(b), and not separate violations for each fictitious victim. Because Lowe did

not raise this multiplicity issue at trial or sentencing, we review it for plain error.

See Zalapa, 509 F.3d at 1064. “To be plain, the error must be clear or obvious,

and an error cannot be plain where there is no controlling authority on point and

where the most closely analogous precedent leads to conflicting results.” United

States v. Gonzalez-Aparicio, 663 F.3d 419, 428 (9th Cir. 2011) (internal quotation

marks and citation omitted). “An error is not plain unless it is so clear-cut, so

obvious, a competent district judge should be able to avoid it without benefit of

objection.” United States v. Lo, 447 F.3d 1212, 1228 (9th Cir. 2006) (internal

quotation marks and citation omitted). Neither the Supreme Court nor the Ninth

Circuit has defined the allowable unit of prosecution for violations of either

Section 1591 or Section 2422. In the absence of any caselaw defining the

allowable unit of prosecution for these statutory provisions, any possible error

could not have been plain.

      Finally, Lowe argues that his sentence should be vacated and the case

remanded to the district court for resentencing because the district court failed to

verify that Lowe had read the presentence report and discussed it with his attorney

as required by Federal Rule of Criminal Procedure 32(i)(1)(A). We review for


                                            5
harmless error a district court’s failure to verify that a defendant read a presentence

report and discussed the same with his counsel. See United States v. Soltero, 510

F.3d 858, 863 (9th Cir. 2007). The error is harmless “‘if it is clear that no

prejudice resulted’” therefrom. Id. (citation omitted). Lowe argues that if he had

read the presentence report, he would have informed the court that (1) he attended

special education classes from the first through twelfth grades and (2) he believed

that the 1997 and 1998 drug charges that were listed as pending in the presentence

report were dismissed long ago. But the district court heard the exact same

evidence of Lowe’s educational history at trial, and raised the issue of Lowe’s

intellectual capabilities at sentencing. And the drug charges Lowe referenced were

listed in the presentence report as “Other Arrests,” not as “Pending Charges”;

indeed, the report stated that Lowe had “no known pending charges.” The district

court further noted at sentencing that Lowe had no criminal history. Lowe

therefore fails to identify any prejudice resulting from the district court’s error that

could have realistically impacted his sentence.

      Conviction and sentence AFFIRMED; case REMANDED FOR

CORRECTION OF JUDGMENT.




                                           6